The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiffs’ decedent was shot and killed by a sniper’s bullet while he was standing on a public street near an apartment within a Fort Greene housing project. The sniper, a visitor at the apartment, surrendered to the police and admitted that he had discharged a weapon from inside the apartment.
*740We agree with the determination of the Supreme Court that the causal connection between the criminal act of a visitor to the housing project and any negligence on the part of the New York City Housing Authority is too attenuated, as a matter of law, to serve as the basis for the plaintiffs’ recovery (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519; Concepcion v New York City Hous. Auth., 207 AD2d 857; Allen v New York City Hous. Auth., 203 AD2d 313; Provenzano v Roslyn Gardens Tenants Corp., 190 AD2d 718).
The plaintiffs’ remaining contentions are without merit. Miller, J. P., Hart, Friedmann and Florio, JJ., concur.